

EXHIBIT 10.8




SUPPLY AGREEMENT
(SPINCO TO PARENT)


This Supply Agreement (Spinco to Parent) (together with the Exhibits hereto,
this “Agreement”) is made as of the 16th day of August 2016, by and between
Lockheed Martin Corporation, a Maryland corporation (“Parent”), and Abacus
Innovations Corporation, a Delaware corporation (“Spinco”). Each of Parent and
Spinco is sometimes referred to individually in this Agreement as a “Party” and
collectively they are sometimes referred to as the “Parties.”
W I T N E S S E T H:


WHEREAS, Parent and Spinco are parties to that certain Separation Agreement
dated as of January 26, 2016 (the “Separation Agreement”), pursuant to which,
among other things, Parent has agreed to transfer, or to cause the Affiliated
Transferors to transfer, to Spinco certain of the assets held, owned or used by
Parent and the Affiliated Transferors to conduct the Spinco Business, and to
assign certain liabilities associated with the Spinco Business to Spinco, and
Spinco has agreed to receive such assets and assume such liabilities;
WHEREAS, the Separation Agreement provides for the separation of the Spinco
Business from the remaining business of Parent and its Subsidiaries to create
two independent companies, on the terms and conditions set forth in the
Separation Agreement and the other Transaction Documents;
WHEREAS, Parent, Spinco, Leidos Holdings, Inc., a Delaware corporation (“RMT
Parent”), and Lion Merger Co., a Delaware corporation and wholly owned
Subsidiary of RMT Parent (“Merger Sub” and, together with Parent, Spinco and RMT
Parent, the “Merger Agreement Parties”) are parties to that certain Agreement
and Plan of Merger dated as of January 26, 2016 (the “Merger Agreement”),
pursuant to which, immediately following the Distribution, the Merger Agreement
Parties will effect the merger of Merger Sub with and into Spinco, with Spinco
continuing as the surviving corporation upon the terms and subject to the
conditions of the Merger Agreement;


WHEREAS, from time to time, certain business units and Subsidiaries of Parent
other than the Spinco Business (each, a “Business Unit”), have purchased certain
products and services (the “Spinco Products and Services”) from the Spinco
Business, as a business unit of Parent, pursuant to the terms of Intra-Lockheed
Martin Work Transfer Agreements and other inter-division or Intra-Lockheed
Martin agreements or arrangements (collectively, “IWTAs”) between the Spinco
Business and the Business Units;
WHEREAS, the Spinco Business has agreed to continue to supply such Spinco
Products and Services to the Business Units, and Parent has agreed to continue
to purchase, or to cause its Business Units to purchase, certain Spinco Products
and Services from the Spinco Business, in accordance with the terms and
conditions of this Agreement; and


1
  
  
   
 

--------------------------------------------------------------------------------





WHEREAS, Parent and Spinco desire to enter into this Agreement in connection
with the Distribution and the Contemplated Transactions;
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
Section 1.Definitions. Capitalized terms used in this Agreement but not defined
herein shall have the meanings given to them in the Separation Agreement. Each
of the following terms is defined in the Section set forth opposite such term:
Term                                         Section


AAA    19(a)
Agreement    Preamble
Arbitral Tribunal    19(d)
Business Unit    Recitals
Continuing Government Bids    2(b)
Continuing IWTA    2(a)
Cost IWTA    3(d)
Delaware Courts    20
Dispute    19(a)
Fee IWTA    3(d)
Initial Consideration    3(b)
IWTA Consideration    3(a)
IWTAs    Recitals
Merger Agreement    Recitals
Merger Agreement Parties    Recitals
Merger Sub    Recitals
Originating Party    6(a)
Parent    Preamble
Parent’s Subcontract Management Cost    3(d)
Parties    Preamble
Party    Preamble
Proprietary Information    6(a)
Receiving Party    6(a)
RMT Parent    Recitals
Rules    19(a)
Separation Agreement    Recitals
Spinco    Preamble
Spinco Products and Services    Recitals
Standard Terms and Conditions    2(e)
Subcontract    2(b)
Subcontract Consideration    3(b)
Task Order IWTA    3(d)




2
  
   
 

--------------------------------------------------------------------------------





Section 2.    Purchase and Supply of Spinco Products and Services.
(a)    Continuing IWTAs. During the term of this Agreement and subject to the
terms and conditions contained herein, the Spinco Business shall supply to the
Business Units, and the Business Units shall purchase from the Spinco Business,
the quantities of Spinco Products and Services that would have been provided,
and at the prices that such Spinco Products and Services would have been
provided, under those IWTAs existing on the date hereof between the applicable
Business Unit and the Spinco Business (each, a “Continuing IWTA”), and which are
listed on Exhibit A attached hereto. To the extent that any Continuing IWTA is
based on an oral, informal, or otherwise unwritten agreement between the
applicable Business Unit and the Spinco Business, such agreements shall be
reduced to writing as soon as practicable. Each Continuing IWTA shall be subject
to and governed by the terms, conditions and provisions specified herein. For
continuity of reference, each Continuing IWTA shall bear the number or other
identifying mark or reference of its predecessor IWTA unless and until another
number, mark or reference is assigned to it by joint agreement of the Parties.
Notwithstanding that the Continuing IWTAs are all covered by this Agreement, the
Parties intend and agree that each such Continuing IWTA is a separate agreement.
(b)    Estimates Used in Bids by the Business Units. Prior to the effective date
of this Agreement, the Spinco Business submitted to the Business Units the
estimates for work in support of the quotations, bids and proposals prepared by
the Business Units, including those that are set forth on Exhibit B attached
hereto (the “Continuing Government Bids”). In the event that a Business Unit is
awarded a Contract as a result of a Continuing Government Bid (either before or
after the effective date of this Agreement), and to the extent no IWTA in
respect of such Continuing Government Bid exists on the effective date of this
Agreement, then Spinco shall enter into a subcontract (a “Subcontract”) with
such Business Unit for the supply of Spinco Products and Services consistent
with the price or cost estimate supplied by the Spinco Business prior to the
effective date of this Agreement, and on the same terms, conditions and
provisions set forth herein applicable to Continuing IWTAs that would have
applied if an IWTA with respect to the Contract that results from the Continuing
Government Bid had been entered into by the applicable Business Unit and the
Spinco Business as of the effective date of this Agreement. The price of each
Subcontract shall be determined on an arms’ length basis based on the price or
cost estimate previously supplied by Spinco Business in support of the
applicable Continuing Government Bid and the principles set forth in Section 3.
(c)    Modifications and New Work. Modifications and change orders mutually
agreed upon by the Parties that are not outside of the scope of work under the
Continuing IWTAs and Subcontracts, such as changes in delivery schedule or
destination, administrative changes and similar types of changes and
modifications, shall be governed by the terms and conditions of the Continuing
IWTAs or Subcontracts. For any new work, including work involving material
changes in quantities or the nature of goods or services to be provided, that is
not addressed in the previous sentence, the Parties may separately negotiate
purchase orders not subject to this Agreement.


3
  
   
 

--------------------------------------------------------------------------------





(d)    Duty to Cooperate. The Parties shall cooperate in good faith to obtain
any consents or approvals required by a Governmental Authority (including a
customer under any Government Contract) required in connection with the entry
into or performance of any Continuing IWTA or Subcontract. If required or
requested by any Governmental Authority, the Parties shall promptly meet to
discuss alternative means to allow the Parties to fulfill their respective
obligations under this Agreement.
(e)    Terms and Conditions. The Spinco Business shall perform each Continuing
IWTA and Subcontract in accordance with the respective drawings, specifications
or scope of work set forth, or to be set forth, as the case may be, in such
Continuing IWTA or Subcontract, as applicable, and in accordance with the terms
and conditions applicable to such Continuing IWTA or Subcontract, as applicable.
The terms and conditions applicable to each Continuing IWTA and Subcontract are
as set forth in items (i) through (iv) below. Such terms and conditions are
listed in the order they are to be given precedence in the event of a conflict:
(i)    the terms and conditions expressly set forth in this Agreement;
(ii)    the terms and conditions of the Continuing IWTA or Subcontract, as the
case may be, not including clauses (other than warranty clauses, mandatory FAR
and DFARS flow-down clauses, and other provisions required for compliance
purposes that are incorporated therein and shall continue in effect) from any
prime Contract or higher tier subcontract that have been incorporated therein;
(iii)    all clauses, modified to reflect the changed parties, now existing or
incorporated after the date hereof, in the prime Contract or higher tier
subcontract under which any Continuing IWTA, or its predecessor IWTA, or
Subcontract was or is issued that are required by such prime Contract or higher
tier subcontract to be incorporated into Continuing IWTAs or Subcontracts issued
thereunder, when the requirement is expressly set forth in such clause, or when
Parent must impose the clause in order to comply with the terms of such prime
Contract or higher tier subcontract, and any warranty terms in the prime
Contracts or higher tier subcontracts; and
(iv)    the terms and conditions of the standard terms and conditions attached
hereto as Exhibit C (the “Standard Terms and Conditions”) other than the
reference to the state law governing the agreement identified in Section 2(a)
included in such Standard Terms and Conditions, which shall be disregarded, it
being understood that Spinco shall be the “Performing Company” and Parent or the
applicable Business Unit shall be the “Requesting Company” under the Standard
Terms and Conditions.
Parent shall provide Spinco with prompt written notice of any termination,
waiver, amendment or modification of any prime Contract or higher tier
subcontract under which any Continuing IWTA or Subcontract was or is issued that
affects Spinco’s rights and obligations hereunder in any material respect.


4
  
   
 

--------------------------------------------------------------------------------





Section 3.    Pricing.
(a)    With respect to each Continuing IWTA, the Spinco Business shall supply
the applicable Business Units with, and the applicable Business Unit shall pay
Spinco for, the Spinco Products and Services, at the same costs and fees or
prices set forth in the Continuing IWTA (the “IWTA Consideration”).


(b)    With respect to each Subcontract, Spinco shall supply the applicable
Business Unit with, and the applicable Business Unit shall pay Spinco for, the
Spinco Products and Services at the costs and fees or prices set forth in the
Subcontract (the “Subcontract Consideration” and, together with the IWTA
Consideration, the “Initial Consideration”). The target cost for each
Subcontract shall be based upon the price or cost estimate previously provided
by Spinco.


(c)    Parent will, or will cause the applicable Business Unit to, take
reasonable best efforts to maintain each Continuing IWTA and each Subcontract
within a cost segment that is generally compatible with the work being performed
and the competitive environment of such Continuing IWTA or Subcontract, broadly
consistent with Parent’s general business practices.


(d)    For the avoidance of doubt, if, prior to the Distribution, any “memo fee”
would have been payable to Spinco in connection with any Continuing IWTA or
Subcontract, no such “memo fee” shall be paid to Spinco as part of the “Initial
Consideration.”


(e)    The following additional terms and conditions shall apply to certain
Continuing IWTAs or Subcontracts, as applicable:


(i)Fee IWTAs. With respect to each Continuing IWTA or Subcontract that is by its
terms, performed at a fixed price or includes a fee (each, a “Fee IWTA”), there
shall be no adjustment to the Initial Consideration.
(ii)IWTAs for IDIQ Task Orders. With respect to each cost-reimbursable
Continuing IWTA or Subcontract that is for the performance of 100% of a task
order under an IDIQ Contract of the Parent Companies (other than the Shared
Contracts (Parent Companies)) (each, a “Task Order IWTA”), Parent shall be
liable for, and shall pay to Spinco, an amount equal to the aggregate fee paid
by the ultimate end-customer in excess of the Parties’ aggregate cost (it being
understood that the Parties’ aggregate cost includes Parent’s Subcontract
Management Cost). For purposes of this Agreement, “Parent’s Subcontract
Management Cost” means, with respect to each Task Order IWTA, an amount equal to
the costs of Parent or the applicable Business Unit in the nature of arms’
length subcontract management, material handling and/or other actual costs that
appropriately and reasonably (consistent with past practice) take into account
Applicable Law and the work to be performed by Parent or the applicable Business
Unit pursuant to and during the term of such Task Order IWTA, but no Parent fee
or profit.


5
  
   
 

--------------------------------------------------------------------------------





(iii)Cost IWTAs. With respect to each cost-reimbursable Continuing IWTA or
Subcontract (A) for which no fee is charged pursuant to the terms of such
Continuing IWTA or Subcontract, and (B) is not a Task Order IWTA (each, a “Cost
IWTA”), Parent shall pay to Spinco an amount equal to Spinco’s costs as set
forth in such Cost IWTA, but no fee or profit.
(f)    Parent shall be liable for, and shall pay to Spinco, all amounts
correctly invoiced by Spinco to Parent or the applicable Business Unit for goods
and services delivered by Spinco or the applicable Business Unit under any
Continuing IWTA or Subcontract, and which are properly due and owing.


Section 4.    Term. This Agreement is effective as of the date first above
written and (a) with respect to each Continuing IWTA or Subcontract (other than
any Cost IWTA) shall continue in effect until the expiration or termination, as
the case may be, of each Continuing IWTA or Subcontract for the purchase and
supply of Spinco Products and Services as contemplated by this Agreement and (b)
with respect to each Continuing IWTA or Subcontract that is a Cost IWTA, shall
continue in effect until the earlier of (x) the expiration or termination, as
the case may be, of such Cost IWTA as contemplated by this Agreement or (y) the
12-month anniversary of the Distribution Date; provided, however, that the
provisions of Sections 4 (Term), 5 (Use of Intellectual Property), 6
(Proprietary Information), 10 (Construction), 11 (Entire Agreement), 12
(Governing Law), 13 (Limitation of Liability), 17 (Third Party Beneficiaries),
19 (Dispute Resolution) and 20 (Consent to Jurisdiction), as well as the terms
and conditions described in this Agreement or the Standard Terms and Conditions
applicable to the respective Continuing IWTAs or Subcontracts, which by their
terms survive the termination of the Continuing IWTAs or Subcontracts, shall
survive any such expiration.
Section 5.    Use of Intellectual Property.
(a)    To the extent any Intellectual Property is developed by the Spinco
Business in connection with the performance and delivery of Spinco Products and
Services under this Agreement, the Parties shall cooperate in good faith to
allocate ownership and use of such Intellectual Property based upon the intended
use and application of such Intellectual Property in the Spinco Business and/or
the Parent Business, as the case may be, based upon the following key
principles: (i) Intellectual Property with exclusive application to the Spinco
Business shall be transferred to the Spinco Companies, (ii) Intellectual
Property with exclusive application to the Parent Business shall be retained by
the Parent Companies with no grant of rights to the Spinco Companies, and (iii)
Intellectual Property with application to both the Spinco Business and the
Parent Business shall be retained by the Parent Companies and licensed to Spinco
on a nonexclusive basis, in each case based on terms and conditions consistent
with the similar provisions of the Separation Agreement and the Intellectual
Property Matters Agreement with respect to Transferred Intellectual Property,
Excluded Intellectual Property, Licensed Intellectual Property and Licensed-Back
Intellectual Property, as the case may be.


(b)    Any transfer of Intellectual Property and/or grant of Intellectual
Property rights pursuant to Section 5(a) shall be subject to any rights of any
third party, including the U.S. Government, in such Intellectual Property,
pursuant to Contract or otherwise.


6
  
   
 

--------------------------------------------------------------------------------







Section 6.    Proprietary Information.
(a)    Definitions. The term “Proprietary Information” means all proprietary,
confidential and/or trade secret information that relates to and is disclosed by
one Party or its Affiliates (the “Originating Party”) to the other Party or its
Affiliates (the “Receiving Party”) under or in connection with this Agreement;
provided that Proprietary Information shall not include Transferred Intellectual
Property, Licensed Intellectual Property, Licensed-Back Intellectual Property or
Spinco Business Proprietary Information, it being understood that such
confidential information and data shall be protected and preserved by the
Parties in accordance with the terms and conditions of the Separation Agreement
and the other Transaction Documents.
(b)    Disclosure and Use. The Receiving Party (i) shall (and shall cause its
Representatives and Affiliates to) treat and hold as confidential all
Proprietary Information received from the Originating Party, and (ii) shall not
(and shall cause its Representatives and Affiliates not to) disclose to any
Person, publish or make publicly available any Proprietary Information received
from the Originating Party. The Receiving Party shall use Proprietary
Information received from the Originating Party solely during the term of this
Agreement and solely in connection with the performance of its obligations under
this Agreement and, to the extent that Spinco is the Receiving Party, solely to
the extent necessary in connection with the operation of the Spinco Business.
(c)    Exceptions. This Agreement shall not restrict disclosure or use of
Proprietary Information that:
(i)    appears in issued patents, published patent applications or other
publications that are generally available to the public;
(ii)    is or becomes publicly available other than as a result of an
unauthorized disclosure by the Receiving Party or its Representatives or
Affiliates;
(iii)    is or becomes available to the Receiving Party on a non-confidential
basis from a source that, to such Receiving Party’s knowledge, is not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation; or
(iv)    is or has been independently developed by the Receiving Party as
evidenced by written documentation; provided that Proprietary Information
licensed to Parent by Spinco and its Affiliates shall not be deemed to have been
independently developed by Spinco for purposes of this Section 6(c)(iv);

provided that information shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general
information in the public domain, unless the information itself is in the public
domain.
(d)    Disclosures Required by Applicable Law. In addition to the foregoing
exceptions, in the event the Receiving Party is requested or required (by oral
or written request


7
  
   
 

--------------------------------------------------------------------------------





for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand or similar process or by Applicable Law) to disclose
any Proprietary Information, then the Receiving Party shall notify the
Originating Party promptly of the request or requirement so that the Originating
Party, at its expense, may seek an appropriate protective order or waive
compliance with this Section 6. If, in the absence of a protective order or
receipt of a waiver hereunder, the Receiving Party is, on the advice of counsel,
required to disclose such Proprietary Information, the Receiving Party may so
disclose the information; provided that the Receiving Party shall use
commercially reasonable efforts to obtain reliable assurance that confidential
treatment shall be accorded to such information.
(e)    No Other Rights Granted. Proprietary Information shall remain the
property of the Originating Party. Neither this Agreement nor disclosure of
Proprietary Information hereunder shall be construed as granting any right or
license under any trade secrets, copyrights, inventions, patents or other
Intellectual Property now or hereafter owned or controlled by either Party.
(f)    Non-Exclusive. The rights and obligations of the Parties set forth in
this Section 6 are in addition and subject to any additional or supplemental
agreements with respect to confidentiality or protection of proprietary
information that may be agreed between the Parties.
Section 7.    Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,
if to Parent:


Lockheed Martin Corporation
6801 Rockledge Drive         
Bethesda, Maryland 20817        
Attention: Senior Vice President, General Counsel and Corporate Secretary
Telecopy: (301) 897-6013


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
Harbor East
100 International Drive
Suite 2000
Baltimore, Maryland 21202
Attention: Glenn C. Campbell
Telecopy: (410) 659-2701
  
if to Spinco:


Abacus Innovations Corporation


8
  
   
 

--------------------------------------------------------------------------------





700 N. Frederick Avenue
Gaithersburg, MD 20879
Attention: President
Telecopy: (301) 240-6748


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attention: Robert B. Pincus, Esq.
Telecopy: (302) 434-3090


or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when transmittal confirmation is received if
sent by telecopy (or if that day is not a Business Day, on the first following
day that is a Business Day), and (c) if given by any other means, upon delivery
or refusal of delivery at the address specified in this Section 7.
Section 8.    Amendments; Waivers.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.
(b)    No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. Any term,
covenant or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but only by a written notice signed by
such Party expressly waiving such term or condition. The waiver by any Party of
a breach of any provision hereunder shall not operate or be construed as a
waiver of any prior or subsequent breach of the same or any other provision
hereunder.
Section 9.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as a result of the
Contemplated Transactions, neither Party may


9
  
   
 

--------------------------------------------------------------------------------





assign, delegate or otherwise transfer, directly or indirectly, in whole or in
part, any of its rights or obligations under this Agreement without the prior
written consent of the other Party. Any attempted assignment, delegation or
transfer in violation of this Section 9 shall be null and void.
Section 10.    Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the singular shall include the plural. References in
this Agreement to a Party or other Person include their respective successors
and assigns. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,
references in this Agreement to Sections and Exhibits shall be deemed references
to Sections of and Exhibits to, this Agreement. Unless the context otherwise
requires, the words “hereof,” “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision hereof. Except when used together with the
word “either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or”. With regard to each and every term and condition of this Agreement,
the Parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the Parties desire or
are required to interpret or construe any such term or condition or any
agreement or instrument subject thereto, no consideration shall be given to the
issue of which Party actually prepared, drafted or requested any term or
condition of this Agreement. All references in this Agreement to “dollars” or
“$” shall mean United States dollars. Any period of time hereunder ending on a
day that is not a Business Day shall be extended to the next Business Day.
  
Section 11.    Entire Agreement.
(a)    This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof.
(b)    THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS. SPINCO ACKNOWLEDGES THAT PARENT HAS
INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY PARENT OR ANY OF ITS
AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF THE SPINCO
BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING
AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION DOCUMENTS TO
WHICH THEY ARE A PARTY.


10
  
   
 

--------------------------------------------------------------------------------





Section 12.    Governing Law. Except to the extent required to be governed by
the provisions of the federal law of the United States, including the provisions
of the FAR, this Agreement shall be construed in accordance with and governed by
the law of the State of Delaware (without regard to the choice of law provisions
thereof).
Section 13.    Limitation of Liability.
(a)    Nothing in this Agreement shall limit or exclude the liability of the
Spinco Companies for:
(i)    death or personal injury resulting from negligence;
(ii)    fraud or fraudulent misrepresentation; or
(iii)    any other liability that cannot be legally excluded or limited.


(b)    Subject to Section 13(a), in no event will either Party be liable to the
other for loss of direct or indirect profits or revenues, special, collateral,
punitive, exemplary, indirect, incidental or consequential damages (including
without limitation, loss of goodwill, loss of saving, loss of use, interruptions
of business) whether such damages, or are alleged as a result of, tortious
conduct or breach of any of the provisions of this Agreement, inclusive of any
Continuing IWTA or Subcontract, even if such Party has been advised of the
possibility of such damages.
(c)    Subject to Section 13(a), the aggregate liability of Spinco under this
Agreement, inclusive of any Continuing IWTA or Subcontract, whether arising in
contract, tort, (including negligence) or restitution, or for breach of
statutory duty, or otherwise, shall be limited to the value of the Continuing
IWTA or Subcontract under which the claim of liability arises.
Section 14.    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by the other Party.
Section 15.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction, or determined to be
impermissible by any Governmental Authority (as evidenced in writing), Parent
and Spinco agree to use reasonable best efforts to substitute one or more valid,
legal and enforceable provisions that, insofar as practicable, implement the
purposes and intent of the prohibited, unenforceable, or impermissible
provision.


11
  
   
 

--------------------------------------------------------------------------------





Section 16.    Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
Section 17.    Third Party Beneficiaries. The provisions of this Agreement are
for the benefit of, and are enforceable by, Parent, Spinco and each Subsidiary
of Parent and Spinco that is a party to the respective IWTAs, Continuing
Government Bids or Subcontracts. Except as expressly provided herein, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any Person, other than the Parties and their successors or
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, or result in such Person being deemed a third party
beneficiary of this Agreement.
Section 18.    Disclaimer of Agency. The relationship established hereunder
shall be solely that of vendor and vendee. Nothing in this Agreement shall be
deemed in any way or for any purpose to constitute either Party an agent of the
other Party in the conduct of such Party’s business or to create a partnership
or joint venture between the Parties.
Section 19.    Dispute Resolution.
(a)    Any dispute, controversy or claim arising from, connected to or related,
in any manner, to this Agreement, including any breach, termination, expiration
or invalidation of this Agreement, or in respect of any aspect of the Parties’
relationship arising from this Agreement, including their respective rights,
duties and obligations to each other, whether fiduciary or otherwise, and
whether based on contract, tort, statute or otherwise (a “Dispute”) that is not,
for any reason, resolved in writing amicably by the Parties within 30 days after
the date of delivery of a request by a Party to the other Parties to the dispute
for such amicable settlement, shall be resolved and decided by final and binding
arbitration, pursuant to the Commercial Arbitration Rules (“Rules”) as
administered by the American Arbitration Association (the “AAA”) in force as at
the date of this Agreement, except as modified herein. In the event of any
conflict between the Rules and any provisions of this Agreement, this Agreement
shall govern.
(b)    The legal seat of the arbitration shall be Wilmington, Delaware. Without
prejudice to the legal seat of arbitration, and for the convenience of the
parties, the arbitral hearings and other proceedings shall be held in
Washington, D.C., or at such other location upon which the parties to the
arbitration may agree in writing.
(c)    The arbitration shall be conducted in the English language.
(d)    The arbitral tribunal (“Arbitral Tribunal”) shall consist of three
arbitrators. The claimant(s) and respondent(s), respectively, shall each appoint
one arbitrator within 30 of the date of delivery of the demand of arbitration,
and the third arbitrator shall be appointed by the two Party-appointed
arbitrators within 30 days of the date of appointment of the second arbitrator.
Any arbitrator not timely appointed as provided herein shall be appointed by the
AAA. For the avoidance of doubt, each of the claimant and the respondent in the
arbitration shall be permitted to consult with its respective appointed
arbitrator in connection with such arbitrators’ selection of the third
arbitrator.


12
  
   
 

--------------------------------------------------------------------------------





(e)    The Arbitral Tribunal shall have the exclusive right to determine the
arbitrability of any Disputes.
(f)    The parties shall share equally the arbitration administrative fees, the
panel member fees and costs, and any other costs associated with the
arbitration. Each party shall bear its own costs and attorneys’ fees. The
Arbitral Tribunal shall have no authority to award damages in excess of any
limitations set forth in this Agreement.
(g)    The Arbitral Tribunal shall be required to apply the substantive laws of
the State of Delaware (without regard to the choice of law provisions thereof
that would compel the laws of another jurisdiction) in ruling upon any Dispute.
(h)    The Parties agree that the dispute resolution procedures specified in
this Section 19 shall be the sole and exclusive procedures for the resolution of
Disputes, including all documents made a part thereof; provided, however, that
any Party may seek a preliminary injunction or other preliminary judicial relief
in aid of arbitration before any court of competent jurisdiction if such action
is necessary to avoid irreparable damage. Despite such action, the Parties shall
continue to participate in good faith in the procedures specified in this
Section 19.
(i)    Any decision or award of the Arbitral Tribunal shall be reasoned and in
writing, and shall be final and binding upon the parties to the arbitration
proceeding. The Parties agree not to invoke or exercise any rights to appeal,
review, vacate or impugn such decision or award by the Arbitral Tribunal, except
as provided in the Federal Arbitration Act (including Chapters 2 and 3 thereof)
or the New York Convention, as applicable. The Parties also agree that judgment
upon the arbitral decision or award may be entered and enforced in any court
where the parties to the arbitration proceeding or their assets may be found (to
whose jurisdiction the parties consent for the purpose of entering and enforcing
judgment on the arbitral decision and award) as well as any other court having
jurisdiction thereof.
(j)    If any prevailing party is required to retain counsel to enforce the
arbitral decision or award in a court of competent jurisdiction, the Party
against whom the decision or award is made shall reimburse the prevailing party
for all reasonable fees and expenses incurred and paid to said counsel for such
service.
(k)    The Parties agree and understand that, except as may be required by
Applicable Law or any national or international stock exchange regulations
applicable to a Party, or is required to protect or pursue a legal right, every
aspect concerning the process of arbitration shall be treated with the utmost
confidentiality and that the arbitration procedure itself shall be confidential.
(l)    The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 7.
(m)    The parties consent that any pending or contemplated arbitration
hereunder may be consolidated with any prior arbitration arising under this
Agreement or any


13
  
   
 

--------------------------------------------------------------------------------





other Transaction Document (other than the Merger Agreement and the Tax Matters
Agreement) for the purposes of efficiency and to avoid the possibility of
inconsistent awards. An application for such consolidation may be made by any
party to this Agreement or such other Transaction Documents to the tribunal for
the prior arbitration. The tribunal to the prior arbitration shall, after
providing all interested parties the opportunity to comment on such application,
order that any such pending or contemplated arbitration be consolidated into a
prior arbitration if it determines that (i) the issues in the arbitrations
involve common questions of law or fact, (ii) no party to either arbitration
shall be prejudiced, whether by delay or otherwise, by the consolidation, (iii)
any party to the pending or contemplated arbitration which did not join an
application for consolidation, or does not consent to such an application, is
sufficiently related to the parties in the prior arbitration that their
interests were sufficiently represented in the appointment of the tribunal for
the prior arbitral tribunal, and (iv) consolidation would be more efficient that
separate arbitral proceedings.
Section 20.    Consent to Jurisdiction. Any Proceeding seeking to obtain a
pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration in connection with, this Agreement shall and may be brought in the
Delaware Court of Chancery, or, where such court does not have jurisdiction, any
state or federal court within the State of Delaware (“Delaware Courts”), and
each of the Parties hereby irrevocably and unconditionally consents to the
exclusive jurisdiction of the Delaware Courts (and of the appropriate appellate
courts thereto) in any such Proceeding and irrevocably and unconditionally
waives any objection to venue laid therein, any objection on the grounds of
forum non conveniens, or any objection based on or on account of its place of
incorporation or domicile, which it may now or hereafter have to the bringing of
any such Proceeding in any Delaware Court (and of the appropriate appellate
courts thereto). Each party hereby irrevocably and unconditionally consents and
agrees that service or process in any such Proceeding may be served on any party
anywhere in the world, whether within or without the State of Delaware, in any
manner permitted by applicable law or, without limiting the foregoing, in the
manner provided for notices in Section 7.


[SIGNATURE PAGE FOLLOWS]


14
  
   
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives on the day and year first above
written.


LOCKHEED MARTIN CORPORATION






By:
/s/ Stephen M. Piper
Name:    Stephen M. Piper
Title:     Vice President and Associate General

Counsel     




ABACUS INNOVATIONS CORPORATION






By:/s/ F. Barry Hennegan
Name:
F. Barry Hennegan
Title:     Vice President and Secretary





[SIGNATURE PAGE TO SUPPLY AGREEMENT (SPINCO TO PARENT)]
   
 